Consolidated actions to enjoin the use of any part of appellant’s dwelling house, which is located in a residence district under the building zone ordinance of the Town of North Hempstead, as offices for the practice of professions by others than appellant, in violation of said ordinance, and in which actions appellant has separately counterclaimed for judgment declaring his right to use the premises for such offices. The appeal is from an order denying appellant’s motion for summary judgment and granting summary judgment to respondents dismissing appellant’s first counterclaim contained in each of the answers herein, which is to the effect that the use in question is a permissible nonconforming use. Order unanimously affirmed, with $10 costs and disbursements, on the opinion rendered at Special Term. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ. [1 Misc 2d 228.]